Citation Nr: 1124401	
Decision Date: 06/28/11    Archive Date: 07/06/11	

DOCKET NO.  09-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for leg spasms (also claimed as bilateral leg weakness).

2.  Entitlement to service connection for a disorder characterized by low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1958, and from December 1959 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In rating decisions of February 1999 and February 2007, the RO denied entitlement to service connection for leg spasms (also claimed as bilateral leg weakness).  The Veteran voiced no disagreement with either of those decisions, both of which have now become final.  Since the time of the February 2007 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for leg spasms.

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for a disorder characterized by low back pain is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In rating decisions of February 1999 and February 2007, the RO denied entitlement to service connection for leg spasms (also claimed as bilateral leg weakness).

2.  Evidence submitted since the time of the RO's February 1999 and February 2007 decisions denying entitlement to service connection for leg spasms (also claimed as bilateral leg weakness), when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Chronic leg spasms/bilateral leg weakness is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service, including an inservice craniectomy.


CONCLUSIONS OF LAW

1.  The decisions of the RO in February 1999 and February 2007 denying the Veteran's claim for service connection for leg spasms (also claimed as bilateral leg weakness) are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the RO's February 1999 and February 2007 decisions denying entitlement to service connection for leg spasms (also claimed as bilateral leg weakness) is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Chronic leg spasms/bilateral leg weakness were not incurred in or aggravated by active military service, nor may lower extremity neuropathy be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in April 2007.  In that correspondence, VA informed the Veteran of the basis of the previous denial of service connection for leg spasms, and further advised him that, in order to reopen his claim, new and material evidence was needed.  VA also told the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  Significantly, the notice was in substantial compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching the following determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA and private treatment records and examination reports, and various statements by the Veteran's family members and associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for leg spasms (also claimed as bilateral leg weakness).  In pertinent part, it is contended that the aforementioned leg spasms had their origin during the Veteran's period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as neuropathy, becomes manifest to a degree of 10 percent within one year of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In that regard, at the time of the prior February 1999 decision, there were on file the Veteran's service treatment records, as well as reports of various VA examinations.  Service treatment records showed that the Veteran had been hospitalized from July 2, 1963 to September 10, 1963, at which time he underwent a left occipital craniectomy.  Postoperatively, the Veteran did well, except that he was "a little slow to recover."  The Veteran was described as a little ataxic, with development of soreness and stiffness, which prevented rapid ambulation.  Nursing notes of July 13 and 17, 1963 noted that the Veteran complained of leg spasms.  An entry of August 5, 1963 noted that the Veteran was ambulating well at discharge, and was essentially asymptomatic.  The separation examination of September 17, 1963 was negative for subjective complaints or objective findings of leg spasms.

On subsequent VA examination, the examiner noted that a motor examination was normal for all four extremities.  There was very minimally decreased muscle strength throughout the lower extremities, and sensory examination was within normal limits.  Deep tendon reflexes were similarly normal, and the Veteran's gait was within normal limits, with adequate tiptoe, heel, and tandem walking.  At the time of examination, there was no evidence of any lesion of the pyramidal track.

Noted at the time of the February 1999 rating decision was that, while evidence showed complaints of leg spasms in service, there was no evidence of any residual disability of the lower extremities at discharge from the hospital, or separation from service.  Moreover, a current examination was negative for a disability of the lower extremities.  Accordingly, in the absence of a diagnosed condition and a relationship of that condition to military service, entitlement to service connection was denied.

At the time of the subsequent RO decision in February 2007, it was noted that the Veteran had previously been denied service connection for leg spasms (also claimed as bilateral leg weakness) in a rating decision of February 1999 because, while it was shown in service that the Veteran had been treated for that condition following his admission to the hospital for a left occipital craniectomy in 1963, upon discharge from the hospital, the Veteran ambulated well without any difficulty and was considered to be asymptomatic of any leg problems.  Further noted on separation examination was that there was no evidence showing any type of chronic or permanent residual resulting from the Veteran's inservice craniectomy.  Moreover, at the time of a VA examination in October 1998, some 35 years after discharge from service, there was no evidence of any residual disability of the lower extremities resulting from the Veteran's inservice craniectomy.  Significantly, the Veteran had voiced no disagreement within one year of notification of the denial of benefits.  Under the circumstances, the rating decision of February 1999 had become final.  The Veteran was advised that, in order to successfully reopen a finally adjudicated claim, he must submit new and material evidence.  New evidence was defined as evidence not previously submitted to agency decisionmakers, while material evidence was described as evidence which, by itself, or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  Noted at the time was that new and material evidence could be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and that it must raise a reasonable possibility of substantiating the Veteran's claim.

At the time of the February 2007 rating decision, it was noted that, though a copy of computerized axial tomography dated in August 2005 was considered to be new evidence, it was not considered to be material evidence, because it did not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Nor did it raise a reasonable possibility of substantiating the Veteran's claim, because no nexus was shown between the findings noted and the Veteran's military service.  Accordingly, following a review of available evidence, the RO concluded that service connection for leg spasm (also claimed as bilateral leg weakness) remained denied, because the evidence submitted was not considered to be new and material and, accordingly, sufficient to successfully reopen the Veteran's previously denied claim.  Both the RO decisions in February 1999 and February 2007 were adequately supported by and consistent with the evidence then of record, and have now become final.

Evidence submitted since the time of the February 2007 RO decision, consisting, for the most part, of VA and private treatment records and examination reports, is both "new" and "material" as to the issue of service connection for leg spasms (also claimed as bilateral leg weakness).  More specifically, since the time of the February 2007 decision, the Veteran has voiced continuing complaints of bilateral leg weakness and spasm, culminating in a diagnosis of lower extremity neuropathy.  Moreover, there are currently of record conflicting medical opinions regarding the relationship between the Veteran's leg spasms/weakness and his active military service.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for leg spasm/bilateral leg weakness, the Board must now turn to a de novo review of all pertinent evidence of record.

In that regard, service treatment records disclose that, on July 10, 1963, the Veteran underwent a craniectomy of the left occipital bone for a subarachnoid cyst of the left posterior fossa with erosion of overlying occipital bone.  Following that surgery, the Veteran complained of pain in his legs when walking, as well as difficulty ambulating, and continued left leg spasms.  Approximately one week later, it was noted that the Veteran was ambulating poorly.  Moreover, at approximately that same time, the Veteran was described as experiencing continued leg spasms.  However, as of early August, it was noted that the Veteran was "walking well."  Significantly, while at the time of a service separation examination in September 1963, the Veteran gave a history of "paralysis," a physical examination of his lower extremities was within normal limits, and no pertinent diagnosis was noted.

At the time of a VA neurologic examination in March 1964, shortly after discharge from service, the Veteran stood and walked normally.  Knee and ankle jerks were present and somewhat decreased, though equal on the two sides.  Coordinations tests were well performed with all extremities, and no definite sensory disturbance was outlined.  While at the time of a subsequent VA neurologic examination in March 1966, the Veteran complained that his legs would sometimes become tired, at which time he would experience a "spasm," a neurologic examination showed little of any significance, with the exception that all of the Veteran's deep and superficial reflexes were somewhat decreased.  Significantly, at the time of a subsequent VA neurologic examination in October 1998, motor examination revealed normal tone in all four extremities, with very minimally decreased muscle strength throughout the lower extremities, graded as 5-/5.  Sensory examination was normal to all tested modalities including pinprick, light touch, proprioception, vibration, and temperature.  Deep tendon reflexes were physiologic and symmetric, and the Veteran's gait was normal, with adequate tiptoe, and heel and tandem walking.

In point of fact, the earliest clinical indication of the presence of arguably chronic leg spasms and/or bilateral leg weakness is revealed by private outpatient treatment records dated in 2007, approximately 44 years following the Veteran's discharge from service, at which time there was noted the presence of bilateral lower extremity neuropathy.  Significantly, at no time during the course of that outpatient treatment was there any indication that the Veteran's lower extremity neuropathy was in any way related to his period or periods of active military service.

The Board acknowledges that, following a VA examination in February 2009, the examiner was of the opinion that the Veteran's leg weakness and spasm was directly related to postoperative myelitis and associated paraplegia following the Veteran's inservice craniectomy.  However, at the time of the rendering of that opinion, the examiner freely admitted that the Veteran's claims folder was unavailable for review.  Accordingly, the opinion of the examiner was apparently based solely upon history provided by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, following a complete review of the Veteran's claims folder, a different VA examiner, in early March 2009, provided an addendum opinion that the Veteran's lower extremity symptomatology was "less likely than not" related to his service-connected craniectomy for subarachnoid cysts.  That opinion noted that, in March of 1963, while in service, radiographic studies of the Veteran's skull had shown a lytic lesion on the occipital bone.  The Veteran subsequently underwent excisional biopsy of that lytic lesion, and a posterior craniectomy was performed, which resulted in a finding of a subarachnoid cyst which had eroded through the occipital bone.  Following surgery, it was felt that the Veteran was fit for duty.  While the Veteran did have convalescent leave for a short period of time, service treatment records showed no evidence of any postoperative meningitis, myelitis, or paraplegia.  

Significantly, in evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In evaluating the probative value of medical statements, the Board looks at factors such as a health care provider's knowledge and skill in analyzing the medical data.  See Guerreri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."  Id.

In the case at hand, the Board is not questioning the competence or professional expertise of the physician who, in February 2009, offered the opinion that the Veteran's lower extremity pathology was in some way the result of military service.  However, as previously noted, there is no indication that, at the time of the rendering of that opinion, the VA physician had access to either the Veteran's service treatment records or his claims folder.  In contrast, at the time of the rendering of the March 2009 opinion, the examiner had access not only to the Veteran's service treatment records, but also to his entire claims folder.  Moreover, that examiner provided a full rationale for his opinion that the Veteran's lower extremity pathology was not, in fact, related to his military service, including his inservice craniectomy.  The Board finds the March 2009 opinion of the VA examiner more probative than the February 2009 VA opinion, because the March 2009 opinion was based upon a full review of the Veteran's claims file, including all pertinent history and findings.  Moreover, the VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's leg spasms/bilateral leg weakness did not have their origin during his period of active military service.  

In reaching this determination, the Board acknowledges the Veteran's statements regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his lower extremity pathology to various inservice incidents.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a layperson, is not competent to create the requisite causal nexus for his current leg spasms/lower extremity weakness.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's leg spasms/bilateral leg weakness with any incident or incidents of his period of active military service.  Accordingly, service connection for that disability must be denied.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for leg spasms/bilateral leg weakness is reopened, and, to that extent, the appeal is allowed.

Service connection for leg spasms/bilateral leg weakness is denied.


REMAND

In addition to the above, the Veteran in this case seeks service connection for a disorder characterized by low back pain.  However, a review of the record raises some question as to the exact nature and etiology of that disability.

In that regard, service treatment records disclose that, following the Veteran's inservice craniectomy in July 1963, he complained of pain in his back when walking.  While following the VA examination in February 2009, the Veteran received a diagnosis of degenerative joint disease of the lumbar spine, which, according to the examiner, was "directly related" to an infection following the Veteran's inservice craniectomy, that opinion was rendered without benefit of access to the Veteran's claims folder, and failed to take into account the fact that the Veteran's service treatment records showed no evidence of any such 




post-surgical infection.  Significantly, while in a March 2009 addendum to that examination, which addendum, it should be noted, involved a full review of the Veteran's claims folder, the examiner offered his opinion that the Veteran's lower extremity pathology was not, in fact, related to the aforementioned craniectomy, he failed to provide any opinion as to whether the Veteran's low back pathology (including degenerative joint disease) was in some other way the result of active service.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection for a disorder characterized by low back pain.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2009, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be forwarded to the VA examiner who provided the March 2009 addendum to the February 2009 VA examination, or, should that examiner prove unavailable, to another appropriate VA examiner.  Following a review of the Veteran's entire claims folder, the examiner should offer an opinion as to whether the Veteran's degenerative joint and/or disc disease of the lumbar spine at least as likely as not had its origin during his period or periods of active military service, to include as the residual of the July 1963 inservice craniectomy.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

3.  The RO should then readjudicate the Veteran's claim for service connection a disorder characterized by low back pain.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance the most recent SSOC in June 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


